DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. Claims [1-25] are allowed.
3. The following is an examiner’s statement of reasons for allowance:
Re Claims [1 and 15] none of the prior arts on the record alone or in combination teaches or reasonably discloses: an image recognition apparatus comprising: the recognition accuracy of the object name of the first subject indicating a probability of the first subject being an object having the object name; and a control circuit that changes a condition of the multiple-exposure image capturing in a case where the recognition accuracy is lower than a recognition accuracy threshold; in conjunction with the other limitation of the claim.
Claims 2-13, 21, 23 and 25 are allowed due to their direct or indirect dependency on claim 1.
Re Claims [14 and 16 ] none of the prior arts on the record alone or in combination teaches or reasonably discloses: an image recognition apparatus comprising: the estimated range being defined as V±E, where V is a center value of the estimated range and E is an error amount representing a deviation from the center value; and a control circuit that changes a condition of the multiple-exposure image capturing in a case where the error amount E is greater than an error threshold; in conjunction with the other limitation of the claim.


Claims 16,18 and 20 are allowed due to their direct or indirect dependency on claim 16.

 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/AHMED A BERHAN/Primary Examiner, Art Unit 2698